
	

113 HR 3590 PCS: Sportsmen’s Heritage And Recreational Enhancement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 305113th CONGRESS2d Session
		H. R. 3590
		IN THE SENATE OF THE UNITED STATES
		February 6, 2014Received; read the first timeFebruary 10, 2014Read the second time and placed on the calendarAN ACT
		To protect and enhance opportunities for recreational hunting, fishing, and shooting, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Sportsmen’s Heritage And Recreational Enhancement Act or the SHARE Act.
		2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Report on economic impact.
				Title I—Hunting, Fishing and Recreational Shooting Protection Act 
				Sec. 101. Short title.
				Sec. 102. Modification of definition.
				Title II—Target Practice and Marksmanship Training Support Act 
				Sec. 201. Short title.
				Sec. 202. Findings; purpose.
				Sec. 203. Definition of public target range.
				Sec. 204. Amendments to Pittman-Robertson Wildlife Restoration Act.
				Sec. 205. Limits on liability.
				Sec. 206. Sense of Congress regarding cooperation.
				Title III—Public Lands Filming 
				Sec. 301. Purpose.
				Sec. 302. Annual permit and fee for film crews of 5 persons or fewer.
				Title IV—Polar Bear Conservation and Fairness Act 
				Sec. 401. Short title.
				Sec. 402.  Permits for importation of polar bear trophies taken in sport hunts in Canada.
				Title V—Permanent Electronic Duck Stamp Act 
				Sec. 501. Short title.
				Sec. 502. Definitions.
				Sec. 503. Authority to issue electronic duck stamps.
				Sec. 504. State application.
				Sec. 505. State obligations and authorities.
				Sec. 506. Electronic stamp requirements; recognition of electronic stamp.
				Sec. 507. Termination of State participation.
				Title VI—Access to Water Resources Development Projects Act
				Sec. 601. Short title.
				Sec. 602. Protecting Americans from violent crime.
				Title VII—Wildlife and Hunting Heritage Conservation Council Advisory Committee 
				Sec. 701. Wildlife and Hunting Heritage Conservation Council Advisory Committee.
				Title VIII—Recreational Fishing and Hunting Heritage and Opportunities Act
				Sec. 801. Short title.
				Sec. 802. Findings.
				Sec. 803. Definitions.
				Sec. 804. Recreational fishing, hunting, and shooting.
				Sec. 805. Restrictions on hunting in Kisatchie National Forest.
				Title IX—RESPECT FOR TREATIES AND RIGHTS
				Sec. 901. Respect for Treaties and Rights.
				Title X—Exemptions for taking migratory birds on certain agricultural land
				Sec. 1001. Short title.
				Sec. 1002. Exemptions on certain land.
				Title XI—Sense of Congress Regarding Snowmobiles on National Forest System lands
				Sec. 1101. Findings and purpose.
			
		3.Report on economic impactNot later than 12 months after the date of the enactment of this Act, the Secretary of Interior
			 shall submit a report to Congress that assesses expected economic impacts
			 of the Act. Such report shall include—
			(1)a review of any expected increases in recreational hunting, fishing, shooting, and conservation
			 activities;
			(2)an estimate of any jobs created in each industry expected to support such activities described in
			 paragraph (1), including in the supply, manufacturing, distribution, and
			 retail sectors;
			(3)an estimate of wages related to jobs described in paragraph (2); and
			(4)an estimate of anticipated new local, State, and Federal revenue related to jobs described in
			 paragraph (2).
			IHunting, Fishing and Recreational Shooting Protection Act 
			101.Short titleThis title may be cited as the Hunting, Fishing, and Recreational Shooting Protection Act.
			102.Modification of definitionSection 3(2)(B) of the Toxic Substances Control Act (15 U.S.C. 2602(2)(B)) is amended—
				(1)in clause (v), by striking , and and inserting , or any component of any such article including, without limitation, shot, bullets and other
			 projectiles, propellants, and primers,;
				(2)in clause (vi) by striking the period at the end and inserting , and; and
				(3)by inserting after clause (vi) the following:
					
						(vii)any sport fishing equipment (as such term is defined in subsection (a) of section 4162 of the Internal Revenue Code of 1986) the sale of which is subject to the tax imposed by section
			 4161(a) of such Code (determined without regard to any exemptions from
			 such tax as provided by section 4162 or 4221 or any other provision of
			 such Code), and sport fishing equipment components..
				IITarget Practice and Marksmanship Training Support Act 
			201.Short titleThis title may be cited as the Target Practice and Marksmanship Training Support Act.
			202.Findings; purpose
				(a)FindingsCongress finds that—
					(1)the use of firearms and archery equipment for target practice and marksmanship training activities
			 on Federal land is allowed, except to the extent specific portions of that
			 land have been closed to those activities;
					(2)in recent years preceding the date of enactment of this Act, portions of Federal land have been
			 closed to target practice and marksmanship training for many reasons;
					(3)the availability of public target ranges on non-Federal land has been declining for a variety of
			 reasons, including continued population growth and development near former
			 ranges;
					(4)providing opportunities for target practice and marksmanship training at public target ranges on
			 Federal and non-Federal land can help—
						(A)to promote enjoyment of shooting, recreational, and hunting activities; and
						(B)to ensure safe and convenient locations for those activities;
						(5)Federal law in effect on the date of enactment of this Act, including the Pittman-Robertson
			 Wildlife Restoration Act (16 U.S.C. 669 et seq.), provides Federal support for construction and expansion of public target ranges by making
			 available to States amounts that may be used for construction, operation,
			 and maintenance of public target ranges; and
					(6)it is in the public interest to provide increased Federal support to facilitate the construction or
			 expansion of public target ranges.
					(b)PurposeThe purpose of this title is to facilitate the construction and expansion of public target ranges,
			 including ranges on Federal land managed by the Forest Service and the
			 Bureau of Land Management.
				203.Definition of public target rangeIn this title, the term public target range means a specific location that—
				(1)is identified by a governmental agency for recreational shooting;
				(2)is open to the public;
				(3)may be supervised; and
				(4)may accommodate archery or rifle, pistol, or shotgun shooting.
				204.Amendments to Pittman-Robertson Wildlife Restoration Act
				(a)DefinitionsSection 2 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669a) is amended—
					(1)by redesignating paragraphs (2) through (8) as paragraphs (3) through (9), respectively; and
					(2)by inserting after paragraph (1) the following:
						
							(2)the term public target range means a specific location that—
								(A)is identified by a governmental agency for recreational shooting;
								(B)is open to the public;
								(C)may be supervised; and
								(D)may accommodate archery or rifle, pistol, or shotgun shooting;.
					(b)Expenditures for management of wildlife areas and resourcesSection 8(b) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669g(b)) is amended—
					(1)by striking (b) Each State and inserting the following:
						
							(b)Expenditures for management of wildlife areas and resources
								(1)In generalExcept as provided in paragraph (2), each State;
					(2)in paragraph (1) (as so designated), by striking construction, operation, and inserting operation;
					(3)in the second sentence, by striking The non-Federal share and inserting the following:
						
							(3)Non-Federal shareThe non-Federal share;
					(4)in the third sentence, by striking The Secretary and inserting the following:
						
							(4)RegulationsThe Secretary; and
					(5)by inserting after paragraph (1) (as designated by paragraph (1) of this subsection) the following:
						
							(2)ExceptionNotwithstanding the limitation described in paragraph (1), a State may pay up to 90 percent of the
			 cost of acquiring land for, expanding, or constructing a public target
			 range..
					(c)Firearm and bow hunter education and safety program grantsSection 10 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669h–1) is amended—
					(1)in subsection (a), by adding at the end the following:
						
							(3)Allocation of additional amountsOf the amount apportioned to a State for any fiscal year under section 4(b), the State may elect to
			 allocate not more than 10 percent, to be combined with the amount
			 apportioned to the State under paragraph (1) for that fiscal year, for
			 acquiring land for, expanding, or constructing a public target range.;
					(2)by striking subsection (b) and inserting the following:
						
							(b)Cost sharing
								(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of any activity carried out
			 using a grant under this section shall not exceed 75 percent of the total
			 cost of the activity.
								(2)Public target range construction or expansionThe Federal share of the cost of acquiring land for, expanding, or constructing a public target
			 range in a State on Federal or non-Federal land pursuant to this section
			 or section 8(b) shall not exceed 90 percent of the cost of the activity.; and
					(3)in subsection (c)(1)—
						(A)by striking Amounts made and inserting the following:
							
								(A)In generalExcept as provided in subparagraph (B), amounts made; and
						(B)by adding at the end the following:
							
								(B)ExceptionAmounts provided for acquiring land for, constructing, or expanding a public target range shall
			 remain available for expenditure and obligation during the 5-fiscal-year
			 period beginning on October 1 of the first fiscal year for which the
			 amounts are made available..
						205.Limits on liability
				(a)Discretionary functionFor purposes of chapter 171 of title 28, United States Code (commonly referred to as the Federal Tort Claims Act), any action by an agent or employee of the United States to manage or allow the use of Federal
			 land for purposes of target practice or marksmanship training by a member
			 of the public shall be considered to be the exercise or performance of a
			 discretionary function.
				(b)Civil action or claimsExcept to the extent provided in chapter 171 of title 28, United States Code, the United States shall not be subject to any civil action or
			 claim for money damages for any injury to or loss of property, personal
			 injury, or death caused by an activity occurring at a public target range
			 that is—
					(1)funded in whole or in part by the Federal Government pursuant to the Pittman-Robertson Wildlife
			 Restoration Act (16 U.S.C. 669 et seq.); or
					(2)located on Federal land.
					206.Sense of Congress regarding cooperationIt is the sense of Congress that, consistent with applicable laws and regulations, the Chief of the
			 Forest Service and the Director of the Bureau of Land Management should
			 cooperate with State and local authorities and other entities to carry out
			 waste removal and other activities on any Federal land used as a public
			 target range to encourage continued use of that land for target practice
			 or marksmanship training.
			IIIPublic Lands Filming 
			301.PurposeThe purpose of this title is to provide commercial film crews of 5 persons or fewer access to film
			 in areas designated for public use during public hours on Federal lands
			 and waterways.
			302.Annual permit and fee for film crews of 5 persons or fewer
				(a)In GeneralSection (1)(a) of Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—
					(1)redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;
					(2)striking The Secretary of the Interior and inserting (1) In General.—Except as provided by paragraph (3), the Secretary of the Interior;
					(3)inserting (2) Other considerations.— before The Secretary may include other factors; and
					(4)adding at the end the following new paragraph:
						
							(3)Special rules for film crews of 5 persons or fewer
								(A)For any film crew of 5 persons or fewer, the Secretary shall require a permit and assess an annual
			 fee of $200 for commercial filming activities or similar projects on
			 Federal lands and waterways administered by the Secretary. The permit
			 shall be valid for commercial filming activities or similar projects that
			 occur in areas designated for public use during public hours on all
			 Federal lands waterways administered by the Secretary for a 12-month
			 period beginning on the date of issuance of the permit.
								(B)For persons holding a permit described in this paragraph, the Secretary shall not assess, during
			 the effective period of the permit, any additional fee for commercial
			 filming activities and similar projects that occur in areas designated for
			 public use during public hours on Federal lands and waterways administered
			 by the Secretary.
								(C)In this paragraph, the term film crew includes all persons present on Federal land under the Secretary’s jurisdiction who are associated
			 with the production of a certain film.
								(D)The Secretary shall not prohibit, as a motorized vehicle or under any other purposes, use of
			 cameras or related equipment used for the purpose of commercial filming
			 activities or similar projects in accordance with this paragraph on
			 Federal lands and waterways administered by the Secretary..
					(b)Recovery of CostsSection (1)(b) of Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—
					(1)striking collect any costs and inserting recover any costs; and
					(2)striking similar project and inserting similar projects.
					IVPolar Bear Conservation and Fairness Act 
			401.Short titleThis title may be cited as the Polar Bear Conservation and Fairness Act.
			402. Permits for importation of polar bear trophies taken in sport hunts in CanadaSection 104(c)(5)(D) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1374(c)(5)(D)) is amended to read as follows:
				
					(D)
						(i)The Secretary of the Interior shall, expeditiously after the expiration of the applicable 30-day
			 period under subsection (d)(2), issue a permit for the importation of any
			 polar bear part (other than an internal organ) from a polar bear taken in
			 a sport hunt in Canada to any person—
							(I)who submits, with the permit application, proof that the polar bear was legally harvested by the
			 person before February 18, 1997; or
							(II)who has submitted, in support of a permit application submitted before May 15, 2008, proof that the
			 polar bear was legally harvested by the person before May 15, 2008, from a
			 polar bear population from which a sport-hunted trophy could be imported
			 before that date in accordance with section 18.30(i) of title 50, Code of Federal Regulations.
							(ii)The Secretary shall issue permits under clause (i)(I) without regard to subparagraphs (A) and
			 (C)(ii) of this paragraph, subsection (d)(3), and sections 101 and 102.
			 Sections 101(a)(3)(B) and 102(b)(3) shall not apply to the importation of
			 any polar bear part authorized by a permit issued under clause (i)(I).
			 This clause shall not apply to polar bear parts that were imported before
			 June 12, 1997.
						(iii)The Secretary shall issue permits under clause (i)(II) without regard to subparagraph (C)(ii) of
			 this paragraph or subsection (d)(3). Sections 101(a)(3)(B) and 102(b)(3)
			 shall not apply to the importation of any polar bear part authorized by a
			 permit issued under clause (i)(II). This clause shall not apply to polar
			 bear parts that were imported before the date of enactment of the Polar Bear Conservation and Fairness Act..
			VPermanent Electronic Duck Stamp Act 
			501.Short titleThis title may be cited as the Permanent Electronic Duck Stamp Act.
			502.DefinitionsIn this title:
				(1)Actual stampThe term actual stamp means a Federal migratory-bird hunting and conservation stamp required under the Act of March 16,
			 1934 (16 U.S.C. 718a et seq.) (popularly known as the Duck Stamp Act), that is printed on paper and sold through the means established by the authority of the
			 Secretary immediately before the date of enactment of this Act.
				(2)Automated licensing system
					(A)In generalThe term automated licensing system means an electronic, computerized licensing system used by a State fish and wildlife agency to
			 issue hunting, fishing, and other associated licenses and products.
					(B)InclusionThe term automated licensing system includes a point-of-sale, Internet, telephonic system, or other electronic applications used for a
			 purpose described in subparagraph (A).
					(3)Electronic stampThe term electronic stamp means an electronic version of an actual stamp that—
					(A)is a unique identifier for the individual to whom it is issued;
					(B)can be printed on paper or produced through an electronic application with the same indicators as
			 the State endorsement provides;
					(C)is issued through a State automated licensing system that is authorized, under State law and by the
			 Secretary under this title, to issue electronic stamps;
					(D)is compatible with the hunting licensing system of the State that issues the electronic stamp; and
					(E)is described in the State application approved by the Secretary under section 504(b).
					(4)SecretaryThe term Secretary means the Secretary of the Interior.
				503.Authority to issue electronic duck stamps
				(a)In generalThe Secretary may authorize any State to issue electronic stamps in accordance with this title.
				(b)ConsultationThe Secretary shall implement this section in consultation with State management agencies.
				504.State application
				(a)Approval of Application requiredThe Secretary may not authorize a State to issue electronic stamps under this title unless the
			 Secretary has received and approved an application submitted by the State
			 in accordance with this section. The Secretary may determine the number of
			 new States per year to participate in the electronic stamp program.
				(b)Contents of ApplicationThe Secretary may not approve a State application unless the application contains—
					(1)a description of the format of the electronic stamp that the State will issue under this title,
			 including identifying features of the licensee that will be specified on
			 the stamp;
					(2)a description of any fee the State will charge for issuance of an electronic stamp;
					(3)a description of the process the State will use to account for and transfer to the Secretary the
			 amounts collected by the State that are required to be transferred to the
			 Secretary under the program;
					(4)the manner by which the State will transmit electronic stamp customer data to the Secretary;
					(5)the manner by which actual stamps will be delivered;
					(6)the policies and procedures under which the State will issue duplicate electronic stamps; and
					(7)such other policies, procedures, and information as may be reasonably required by the Secretary.
					(c)Publication of Deadlines, Eligibility Requirements, and Selection CriteriaNot later than 30 days before the date on which the Secretary begins accepting applications under
			 this section, the Secretary shall publish—
					(1)deadlines for submission of applications;
					(2)eligibility requirements for submitting applications; and
					(3)criteria for approving applications.
					505.State obligations and authorities
				(a)Delivery of Actual StampThe Secretary shall require that each individual to whom a State sells an electronic stamp under
			 this title shall receive an actual stamp—
					(1)by not later than the date on which the electronic stamp expires under section 506(c); and
					(2)in a manner agreed upon by the State and Secretary.
					(b)Collection and transfer of electronic stamp revenue and customer information
					(1)Requirement to transmitThe Secretary shall require each State authorized to issue electronic stamps to collect and submit
			 to the Secretary in accordance with this section—
						(A)the first name, last name, and complete mailing address of each individual that purchases an
			 electronic stamp from the State;
						(B)the face value amount of each electronic stamp sold by the State; and
						(C)the amount of the Federal portion of any fee required by the agreement for each stamp sold.
						(2)Time of transmittalThe Secretary shall require the submission under paragraph (1) to be made with respect to sales of
			 electronic stamps by a State according to the written agreement between
			 the Secretary and the State agency.
					(3)Additional fees not affectedThis section shall not apply to the State portion of any fee collected by a State under subsection
			 (c).
					(c)Electronic Stamp Issuance FeeA State authorized to issue electronic stamps may charge a reasonable fee to cover costs incurred
			 by the State and the Department of the Interior in issuing electronic
			 stamps under this title, including costs of delivery of actual stamps.
				(d)Duplicate Electronic StampsA State authorized to issue electronic stamps may issue a duplicate electronic stamp to replace an
			 electronic stamp issued by the State that is lost or damaged.
				(e)Limitation on Authority To Require Purchase of State LicenseA State may not require that an individual purchase a State hunting license as a condition of
			 issuing an electronic stamp under this title.
				506.Electronic stamp requirements; recognition of electronic stamp
				(a)Stamp RequirementsThe Secretary shall require an electronic stamp issued by a State under this title—
					(1)to have the same format as any other license, validation, or privilege the State issues under the
			 automated licensing system of the State; and
					(2)to specify identifying features of the licensee that are adequate to enable Federal, State, and
			 other law enforcement officers to identify the holder.
					(b)Recognition of Electronic StampAny electronic stamp issued by a State under this title shall, during the effective period of the
			 electronic stamp—
					(1)bestow upon the licensee the same privileges as are bestowed by an actual stamp;
					(2)be recognized nationally as a valid Federal migratory bird hunting and conservation stamp; and
					(3)authorize the licensee to hunt migratory waterfowl in any other State, in accordance with the laws
			 of the other State governing that hunting.
					(c)DurationAn electronic stamp issued by a State shall be valid for a period agreed to by the State and the
			 Secretary, which shall not exceed 45 days.
				507.Termination of State participationThe authority of a State to issue electronic stamps under this title may be terminated—
				(1)by the Secretary, if the Secretary—
					(A)finds that the State has violated any of the terms of the application of the State approved by the
			 Secretary under section 504; and
					(B)provides to the State written notice of the termination by not later than the date that is 30 days
			 before the date of termination; or
					(2)by the State, by providing written notice to the Secretary by not later than the date that is 30
			 days before the termination date.
				VIAccess to Water Resources Development Projects Act
			601.Short titleThis title may be cited as the Recreational Lands Self-Defense Act.
			602.Protecting Americans from violent crime
				(a)FindingsCongress finds the following:
					(1)The Second Amendment to the Constitution provides that the right of the people to keep and bear Arms, shall not be infringed.
					(2)Section 327.13 of title 36, Code of Federal Regulations, provides that, except in special circumstances, possession of loaded firearms, ammunition, loaded projectile firing devices, bows and arrows,
			 crossbows, or other weapons is prohibited at water resources development projects administered by the Secretary of the Army.
					(3)The regulations described in paragraph (2) prevent individuals complying with Federal and State
			 laws from exercising the second amendment rights of the individuals while
			 at such water resources development projects.
					(4)The Federal laws should make it clear that the second amendment rights of an individual at a water
			 resources development project should not be infringed.
					(b)Protecting the right of individuals To bear arms at water resources development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an
			 individual from possessing a firearm including an assembled or functional
			 firearm at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—
					(1)the individual is not otherwise prohibited by law from possessing the firearm; and
					(2)the possession of the firearm is in compliance with the law of the State in which the water
			 resources development project is located.
					VIIWildlife and Hunting Heritage Conservation Council Advisory Committee 
			701.Wildlife and Hunting Heritage Conservation Council Advisory CommitteeThe Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.) is amended by adding at the end the following:
				
					10.Wildlife and Hunting Heritage Conservation Council Advisory Committee
						(a)EstablishmentThere is hereby established the Wildlife and Hunting Heritage Conservation Council Advisory
			 Committee (in this section referred to as the Advisory Committee) to advise the Secretaries of the Interior and Agriculture on wildlife and habitat conservation,
			 hunting, and recreational shooting.
						(b)Duties of the advisory committeeThe Advisory Committee shall advise the Secretaries with regard to—
							(1)implementation of Executive Order No. 13443: Facilitation of Hunting Heritage and Wildlife
			 Conservation, which directs Federal agencies to facilitate the expansion and enhancement of hunting opportunities and the management of game
			 species and their habitat;
							(2)policies or programs to conserve and restore wetlands, agricultural lands, grasslands, forest, and
			 rangeland habitats;
							(3)policies or programs to promote opportunities and access to hunting and shooting sports on Federal
			 lands;
							(4)policies or programs to recruit and retain new hunters and shooters;
							(5)policies or programs that increase public awareness of the importance of wildlife conservation and
			 the social and economic benefits of recreational hunting and shooting; and
							(6)policies or programs that encourage coordination among the public, the hunting and shooting sports
			 community, wildlife conservation groups, and States, tribes, and the
			 Federal Government.
							(c)Membership
							(1)Appointment
								(A)In generalThe Advisory Committee shall consist of no more than 16 discretionary members and 7 ex officio
			 members.
								(B)Ex officio membersThe ex officio members are—
									(i)the Director of the United States Fish and Wildlife Service or a designated representative of the
			 Director;
									(ii)the Director of the Bureau of Land Management or a designated representative of the Director;
									(iii)the Director of the National Park Service or a designated representative of the Director;
									(iv)the Chief of the Forest Service or a designated representative of the Chief;
									(v)the Chief of the Natural Resources Conservation Service or a designated representative of the
			 Chief;
									(vi)the Administrator of the Farm Service Agency or a designated representative of the Administrator;
			 and
									(vii)the Executive Director of the Association of Fish and Wildlife Agencies.
									(C)Discretionary membersThe discretionary members shall be appointed jointly by the Secretaries from at least one of each
			 of the following:
									(i)State fish and wildlife agencies.
									(ii)Game bird hunting organizations.
									(iii)Wildlife conservation organizations.
									(iv)Big game hunting organizations.
									(v)Waterfowl hunting organizations.
									(vi)The tourism, outfitter, or guiding industry.
									(vii)The firearms or ammunition manufacturing industry.
									(viii)The hunting or shooting equipment retail industry.
									(ix)Tribal resource management organizations.
									(x)The agriculture industry.
									(xi)The ranching industry.
									(xii)Women’s hunting and fishing advocacy, outreach, or education organization.
									(xiii)Minority hunting and fishing advocacy, outreach, or education organization.
									(xiv)Veterans service organization.
									(D)EligibilityPrior to the appointment of the discretionary members, the Secretaries shall determine that all
			 individuals nominated for appointment to the Advisory Committee, and the
			 organization each individual represents, actively support and promote
			 sustainable-use hunting, wildlife conservation, and recreational shooting.
								(2)Terms
								(A)In generalExcept as provided in subparagraph (B), members of the Advisory Committee shall be appointed for a
			 term of 4 years. Members shall not be appointed for more than 3
			 consecutive or nonconsecutive terms.
								(B)Terms of initial appointeesAs designated by the Secretary at the time of appointment, of the members first appointed—
									(i)6 members shall be appointed for a term of 4 years;
									(ii)5 members shall be appointed for a term of 3 years; and
									(iii)5 members shall be appointed for a term of 2 years.
									(3)Preservation of public advisory statusNo individual may be appointed as a discretionary member of the Advisory Committee while serving as
			 an officer or employee of the Federal Government.
							(4)Vacancy and removal
								(A)In generalAny vacancy on the Advisory Committee shall be filled in the manner in which the original
			 appointment was made.
								(B)RemovalAdvisory Committee members shall serve at the discretion of the Secretaries and may be removed at
			 any time for good cause.
								(5)Continuation of serviceEach appointed member may continue to serve after the expiration of the term of office to which
			 such member was appointed until a successor has been appointed.
							(6)ChairpersonThe Chairperson of the Advisory Committee shall be appointed for a 3-year term by the Secretaries,
			 jointly, from among the members of the Advisory Committee. An individual
			 may not be appointed as Chairperson for more than 2 consecutive or
			 nonconsecutive terms.
							(7)Pay and expensesMembers of the Advisory Committee shall serve without pay for such service, but each member of the
			 Advisory Committee may be reimbursed for travel and lodging incurred
			 through attending meetings of the Advisory Committee approved subgroup
			 meetings in the same amounts and under the same conditions as Federal
			 employees (in accordance with section 5703 of title 5, United States Code).
							(8)Meetings
								(A)In generalThe Advisory Committee shall meet at the call of the Secretaries, the chairperson, or a majority of
			 the members, but not less frequently than twice annually.
								(B)Open meetingsEach meeting of the Advisory Committee shall be open to the public.
								(C)Prior notice of meetingsTimely notice of each meeting of the Advisory Committee shall be published in the Federal Register
			 and be submitted to trade publications and publications of general
			 circulation.
								(D)SubgroupsThe Advisory Committee may establish such workgroups or subgroups as it deems necessary for the
			 purpose of compiling information or conducting research. However, such
			 workgroups may not conduct business without the direction of the Advisory
			 Committee and must report in full to the Advisory Committee.
								(9)QuorumNine members of the Advisory Committee shall constitute a quorum.
							(d)ExpensesThe expenses of the Advisory Committee that the Secretaries determine to be reasonable and
			 appropriate shall be paid by the Secretaries.
						(e)Administrative support, technical services, and adviceA designated Federal Officer shall be jointly appointed by the Secretaries to provide to the
			 Advisory Committee the administrative support, technical services, and
			 advice that the Secretaries determine to be reasonable and appropriate.
						(f)Annual report
							(1)RequiredNot later than September 30 of each year, the Advisory Committee shall submit a report to the
			 Secretaries, the Committee on Natural Resources and the Committee on
			 Agriculture of the House of Representatives, and the Committee on Energy
			 and Natural Resources and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate. If circumstances arise in which the Advisory
			 Committee cannot meet the September 30 deadline in any year, the
			 Secretaries shall advise the Chairpersons of each such Committee of the
			 reasons for such delay and the date on which the submission of the report
			 is anticipated.
							(2)ContentsThe report required by paragraph (1) shall describe—
								(A)the activities of the Advisory Committee during the preceding year;
								(B)the reports and recommendations made by the Advisory Committee to the Secretaries during the
			 preceding year; and
								(C)an accounting of actions taken by the Secretaries as a result of the recommendations.
								(g)Federal advisory committee actThe Advisory Committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).
						(h)Abolishment of the existing wildlife and hunting heritage conservation council advisory committeeUpon publication of the first notice required under section 8(c) of the Wildlife and Hunting
			 Heritage Conservation Council formed in furtherance of section 441 of the
			 Revised Statutes (43 U.S.C. 1457), the Fish and Wildlife Act of 1956 (16 U.S.C. 742a), and other Acts applicable to specific bureaus of the Department of the Interior is hereby
			 abolished..
			VIIIRecreational Fishing and Hunting Heritage and Opportunities Act
			801.Short titleThis title may be cited as the Recreational Fishing and Hunting Heritage and Opportunities Act.
			802.FindingsCongress finds that—
				(1)recreational fishing and hunting are important and traditional activities in which millions of
			 Americans participate;
				(2)recreational anglers and hunters have been and continue to be among the foremost supporters of
			 sound fish and wildlife management and conservation in the United States;
				(3)recreational fishing and hunting are environmentally acceptable and beneficial activities that
			 occur and can be provided on Federal public lands and waters without
			 adverse effects on other uses or users;
				(4)recreational anglers, hunters, and sporting organizations provide direct assistance to fish and
			 wildlife managers and enforcement officers of the Federal Government as
			 well as State and local governments by investing volunteer time and effort
			 to fish and wildlife conservation;
				(5)recreational anglers, hunters, and the associated industries have generated billions of dollars of
			 critical funding for fish and wildlife conservation, research, and
			 management by providing revenues from purchases of fishing and hunting
			 licenses, permits, and stamps, as well as excise taxes on fishing,
			 hunting, and shooting equipment that have generated billions of dollars of
			 critical funding for fish and wildlife conservation, research, and
			 management;
				(6)recreational shooting is also an important and traditional activity in which millions of Americans
			 participate, safe recreational shooting is a valid use of Federal public
			 lands, including the establishment of safe and convenient shooting ranges
			 on such lands, and participation in recreational shooting helps recruit
			 and retain hunters and contributes to wildlife conservation;
				(7)opportunities to recreationally fish, hunt, and shoot are declining, which depresses participation
			 in these traditional activities, and depressed participation adversely
			 impacts fish and wildlife conservation and funding for important
			 conservation efforts; and
				(8)the public interest would be served, and our citizens’ fish and wildlife resources benefitted, by
			 action to ensure that opportunities are facilitated to engage in fishing
			 and hunting on Federal public land as recognized by Executive Order No.
			 12962, relating to recreational fisheries, and Executive Order No. 13443,
			 relating to facilitation of hunting heritage and wildlife conservation.
				803.DefinitionsIn this title:
				(1)Federal public landThe term Federal public land means any land or water that is owned and managed by the Bureau of Land Management or the Forest
			 Service.
				(2)Federal public land management officialsThe term Federal public land management officials means—
					(A)the Secretary of the Interior and Director of Bureau of Land Management regarding Bureau of Land
			 Management lands and waters; and
					(B)the Secretary of Agriculture and Chief of the Forest Service regarding the National Forest System.
					(3)Hunting
					(A)In generalExcept as provided in subparagraph (B), the term hunting means use of a firearm, bow, or other authorized means in the lawful—
						(i)pursuit, shooting, capture, collection, trapping, or killing of wildlife;
						(ii)attempt to pursue, shoot, capture, collect, trap, or kill wildlife; or
						(iii)the training of hunting dogs, including field trials.
						(B)ExclusionThe term hunting does not include the use of skilled volunteers to cull excess animals (as defined by other Federal
			 law).
					(4)Recreational fishingThe term recreational fishing means the lawful—
					(A)pursuit, capture, collection, or killing of fish; or
					(B)attempt to capture, collect, or kill fish.
					(5)Recreational shootingThe term recreational shooting means any form of sport, training, competition, or pastime, whether formal or informal, that
			 involves the discharge of a rifle, handgun, or shotgun, or the use of a
			 bow and arrow.
				804.Recreational fishing, hunting, and shooting
				(a)In generalSubject to valid existing rights and subsection (g), and cooperation with the respective State fish
			 and wildlife agency, Federal public land management officials shall
			 exercise authority under existing law, including provisions regarding land
			 use planning, to facilitate use of and access to Federal public lands,
			 including National Monuments, Wilderness Areas, Wilderness Study Areas,
			 and lands administratively classified as wilderness eligible or suitable
			 and primitive or semi-primitive areas, for fishing, sport hunting, and
			 recreational shooting, except as limited by—
					(1)statutory authority that authorizes action or withholding action for reasons of national security,
			 public safety, or resource conservation;
					(2)any other Federal statute that specifically precludes recreational fishing, hunting, or shooting on
			 specific Federal public lands, waters, or units thereof; and
					(3)discretionary limitations on recreational fishing, hunting, and shooting determined to be necessary
			 and reasonable as supported by the best scientific evidence and advanced
			 through a transparent public process.
					(b)ManagementConsistent with subsection (a), the head of each Federal public land management agency shall
			 exercise its land management discretion—
					(1)in a manner that supports and facilitates recreational fishing, hunting, and shooting
			 opportunities;
					(2)to the extent authorized under applicable State law; and
					(3)in accordance with applicable Federal law.
					(c)Planning
					(1)Evaluation of effects on opportunities to engage in recreational fishing, hunting, or shootingFederal public land planning documents, including land resources management plans, resource
			 management plans, and comprehensive conservation plans, shall include a
			 specific evaluation of the effects of such plans on opportunities to
			 engage in recreational fishing, hunting, or shooting.
					(2)No major federal actionNo action taken under this title, or under section 4 of the National Wildlife Refuge System
			 Administration Act of 1966 (16 U.S.C. 668dd), either individually or cumulatively with other actions involving Federal public lands or lands
			 managed by the United States Fish and Wildlife Service, shall be
			 considered to be a major Federal action significantly affecting the
			 quality of the human environment, and no additional identification,
			 analysis, or consideration of environmental effects, including cumulative
			 effects, is necessary or required.
					(3)Other activity not consideredFederal public land management officials are not required to consider the existence or availability
			 of recreational fishing, hunting, or shooting opportunities on adjacent or
			 nearby public or private lands in the planning for or determination of
			 which Federal public lands are open for these activities or in the setting
			 of levels of use for these activities on Federal public lands, unless the
			 combination or coordination of such opportunities would enhance the
			 recreational fishing, hunting, or shooting opportunities available to the
			 public.
					(d)Federal public lands
					(1)Lands openLands under the jurisdiction of the Bureau of Land Management and the Forest Service, including
			 Wilderness Areas, Wilderness Study Areas, lands designated as wilderness
			 or administratively classified as wilderness eligible or suitable and
			 primitive or semi-primitive areas and National Monuments, but excluding
			 lands on the Outer Continental Shelf, shall be open to recreational
			 fishing, hunting, and shooting unless the managing Federal agency acts to
			 close lands to such activity. Lands may be subject to closures or
			 restrictions if determined by the head of the agency to be necessary and
			 reasonable and supported by facts and evidence, for purposes including
			 resource conservation, public safety, energy or mineral production, energy
			 generation or transmission infrastructure, water supply facilities,
			 protection of other permittees, protection of private property rights or
			 interest, national security, or compliance with other law.
					(2)Shooting ranges
						(A)In generalThe head of each Federal agency shall use his or her authorities in a manner consistent with this
			 title and other applicable law, to—
							(i)lease or permit use of lands under the jurisdiction of the agency for shooting ranges; and
							(ii)designate specific lands under the jurisdiction of the agency for recreational shooting activities.
							(B)Limitation on liabilityAny designation under subparagraph (A)(ii) shall not subject the United States to any civil action
			 or claim for monetary damages for injury or loss of property or personal
			 injury or death caused by any activity occurring at or on such designated
			 lands.
						(e)Necessity in wilderness areas and within and supplemental to wilderness purposes
					(1)Minimum requirements for administrationThe provision of opportunities for hunting, fishing and recreational shooting, and the conservation
			 of fish and wildlife to provide sustainable use recreational opportunities
			 on designated Federal wilderness areas shall constitute measures necessary
			 to meet the minimum requirements for the administration of the wilderness
			 area, provided that the provision of opportunities for hunting, fishing,
			 and recreational shooting under the authority of this title shall not
			 authorize or facilitate commodity development, use, or extraction,
			 motorized recreational access, road construction or maintenance, or use
			 that is not otherwise allowed under the Wilderness Act (16 U.S.C. 1131 et seq.) within designated wilderness areas.
					(2)Application of Wilderness ActProvisions of the Wilderness Act (16 U.S.C. 1131 et seq.), stipulating that wilderness purposes are within and supplemental to the purposes of the underlying Federal land unit are reaffirmed. When seeking to carry out fish
			 and wildlife conservation programs and projects or provide fish and
			 wildlife dependent recreation opportunities on designated wilderness
			 areas, the head of each Federal agency shall implement these supplemental
			 purposes so as to facilitate, enhance, or both, but not to impede the
			 underlying Federal land purposes when seeking to carry out fish and
			 wildlife conservation programs and projects or provide fish and wildlife
			 dependent recreation opportunities in designated wilderness areas,
			 provided that the provision of opportunities for hunting, fishing, and
			 recreational shooting under the authority of this title shall not
			 authorize or facilitate commodity development, use or extraction,
			 motorized recreational access, road construction or maintenance, or use
			 that is not otherwise allowed under the Wilderness Act (16 U.S.C. 1131 et seq.) within designated wilderness areas.
					(f)ReportBeginning on the second October 1 after the date of the enactment of this Act and biennially on
			 October 1 thereafter, the head of each Federal agency who has authority to
			 manage Federal public land on which fishing, hunting, or recreational
			 shooting occurs shall submit to the Committee on Natural Resources of the
			 House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a report that describes—
					(1)any Federal public land administered by the agency head that was closed to recreational fishing,
			 sport hunting, or shooting at any time during the preceding year; and
					(2)the reason for the closure.
					(g)Closures or significant restrictions of 640 or more acres
					(1)In generalOther than closures established or prescribed by land planning actions referred to in subsection
			 (d) or emergency closures described in paragraph (3) of this subsection, a
			 permanent or temporary withdrawal, change of classification, or change of
			 management status of Federal public land that effectively closes or
			 significantly restricts 640 or more contiguous acres of Federal public
			 land to access or use for fishing or hunting or activities related to
			 fishing, hunting, or both, shall take effect only if, before the date of
			 withdrawal or change, the head of the Federal agency that has jurisdiction
			 over the Federal public land—
						(A)publishes appropriate notice of the withdrawal or change, respectively;
						(B)demonstrates that coordination has occurred with a State fish and wildlife agency; and
						(C)submits to the Committee on Natural Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate written notice of the
			 withdrawal or change, respectively.
						(2)Aggregate or cumulative effectsIf the aggregate or cumulative effect of separate withdrawals or changes effectively closes or
			 significantly restricts 1,280 or more acres of land or water, such
			 withdrawals and changes shall be treated as a single withdrawal or change
			 for purposes of paragraph (1).
					(3)Emergency closuresNothing in this title prohibits a Federal land management agency from establishing or implementing
			 emergency closures or restrictions of the smallest practicable area to
			 provide for public safety, resource conservation, national security, or
			 other purposes authorized by law. Such an emergency closure shall
			 terminate after a reasonable period of time unless converted to a
			 permanent closure consistent with this title.
					(h)National park service units not affectedExcept as provided by subsection (l), nothing in this title shall affect or modify management or
			 use of units of the National Park System.
				(i)No priorityNothing in this title requires a Federal land management agency to give preference to recreational
			 fishing, hunting, or shooting over other uses of Federal public land or
			 over land or water management priorities established by Federal law.
				(j)Consultation with councilsIn fulfilling the duties set forth in this title, the heads of Federal agencies shall consult with
			 respective advisory councils as established in Executive Order Nos. 12962
			 and 13443.
				(k)Authority of the States
					(1)In generalNothing in this title shall be construed as interfering with, diminishing, or conflicting with the
			 authority, jurisdiction, or responsibility of any State to exercise
			 primary management, control, or regulation of fish and wildlife under
			 State law (including regulations) on land or water within the State,
			 including on Federal public land.
					(2)Federal licensesNothing in this title shall be construed to authorize the head of a Federal agency to require a
			 license, fee, or permit to fish, hunt, or trap on land or water in a
			 State, including on Federal public land in the States, except that this
			 paragraph shall not affect the Migratory Bird Stamp requirement set forth
			 in the Migratory Bird Hunting and Conservation Stamp Act (16 U.S.C. 718 et seq.).
					(l)Motorized vessels in the Ozark National Scenic RiverwaysThe Secretary of the Interior—
					(1)shall manage the Ozark National Scenic Riverways to allow the use of motorized vessels in a manner
			 that is not more restrictive than the use restrictions in effect on
			 November 21, 2013; and
					(2)may manage the Ozark National Scenic Riverways to allow the use of motorized vessels in a manner
			 that is less restrictive than the use restrictions in effect on November
			 21, 2013.
					805.Restrictions on hunting in Kisatchie National Forest
				(a)Hunting in Kisatchie National ForestConsistent with the Act of June 4, 1897 (16 U.S.C. 551), the Secretary of Agriculture may not restrict the use of dogs in deer hunting activities in
			 Kisatchie National Forest, unless such restrictions—
					(1)apply to the smallest practicable portions of such unit; and
					(2)are necessary to reduce or control trespass onto land adjacent to such unit.
					(b)Prior restrictions voidAny restrictions regarding the use of dogs in deer hunting activities in Kisatchie National Forest
			 in force on the date of the enactment of this Act shall be void and have
			 no force or effect.
				(c)Adjacent landownersLandowners whose property abuts a unit of the Kisatchie National Forest may petition the Secretary
			 of Agriculture to restrict the use of dogs in deer hunting activities that
			 take place on such unit which abut their property. If the Secretary of
			 Agriculture receives a petition from an adjacent landowner, the Secretary,
			 after notice and opportunity for a hearing, may impose restrictions on the
			 use of dogs in deer hunting—
					(1)limited to those units of the Kisatchie National Forest within 300 yards of the boundary of the
			 petitioning landowner’s property; and
					(2)consistent with subsection (a).
					IXRESPECT FOR TREATIES AND RIGHTS
			901.Respect for Treaties and RightsNothing in this Act or the amendments made by this Act shall be construed to affect or modify any
			 treaty or other right of any federally recognized Indian tribe.
			XExemptions for taking migratory birds on certain agricultural land
			1001.Short titleThis title may be cited as the Hunter and Farmer Protection Act.
			1002.Exemptions on certain landSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at the end the following:
				
					(c)Exemptions on certain land
						(1)In generalNothing in this section prohibits the taking of any migratory game bird, including waterfowl,
			 coots, and cranes, on or over land that—
							(A)contains—
								(i)a standing crop or flooded standing crop, including an aquatic crop;
								(ii)standing, flooded, or manipulated natural vegetation;
								(iii)flooded harvested cropland; or
								(iv)an area in a State on which seed or grain has been scattered solely as the result of an
			 agricultural planting, harvesting, or post-harvest manipulation practice,
			 or a soil stabilization practice, that the head of the State office of the
			 Cooperative Extension System of the Department of Agriculture has
			 determined in accordance with paragraph (2) to be a normal practice in
			 that State; and
								(B)is not otherwise a baited area.
							(2)State determinations
							(A)In generalThe head of a State office of the Cooperative Extension System may make a determination for
			 purposes of paragraph (1)(A)(iv) upon the request of the Secretary of the
			 Interior.
							(B)RevisionsThe head of a State office of the Cooperative Extension System may revise a determination under
			 subparagraph (A) as the head of a State office determines to be necessary
			 to reflect changing agricultural practices.
							(C)Concurrence requiredA determination or revision under this paragraph shall not be effective for purposes of this
			 subsection unless the head of the State department of fish and wildlife
			 concurs therein..
			XISense of Congress Regarding Snowmobiles on National Forest System lands
			1101.Findings and purpose
				(a)FindingsCongress finds the following:
					(1)The clear identification of roads, trails, and areas for motor vehicle use in each National Forest
			 will improve management of National Forest System lands and protect these
			 national treasures, enhance opportunities, and address access for
			 motorized recreation experiences on National Forest System lands and
			 preserve areas of opportunity in each National Forest for non-motorized
			 travel and experiences.
					(2)The sport of snowmobiling supports thousands of jobs across the country and provides a variety of
			 enriching recreational opportunities for both families and individuals.
					(3)In 2005, the Forest Service promulgated a Travel Management Rule that required travel management
			 plans for off-road vehicles, with the exception of snowmobiles, on all
			 lands managed by the Forest Service.
					(4)Under the 2005 Travel Management Rule, the Department of Agriculture deemed that the use of
			 snowmobiles on National Forest System lands presented a different set of
			 management issues and environmental impacts on National Forest System
			 lands than the use of other types of motor vehicles. Therefore, the final
			 rule exempted snowmobiles from the mandatory designation scheme provided
			 for under section 212.51 of title 36, Code of Federal Regulations, but retained the National Forest System’s ability to
			 allow, restrict or prohibit snowmobile travel, as appropriate, on a
			 case-by-case basis.
					(5)In 2013, the Ninth U.S. District Court of Idaho ruled in the case captioned as Winter Wildlands
			 Alliance v. US Forest Service, Case No. 1:11–cv–00586–REB, ruled that the
			 Forest Service must promulgate travel management rules that include
			 snowmobiles. The Ninth U.S. District Court of Idaho required that the
			 final rule be promulgated by September 14, 2014, barring no additional
			 extension.
					(b)Sense of CongressIt is the sense of Congress that the Forest Service should continue to allow snowmobiles access to
			 National Forest System lands at the same levels as were allowed as of
			 March 28, 2013, subject to closures for public health and safety at the
			 discretion of the respective agencies, until a final travel management
			 rule is promulgated for snowmobiles.
				Passed the House of Representatives February 5, 2014.Karen L. Haas,Clerk
	February 10, 2014Read the second time and placed on the calendar
